         Case 1:19-cv-01796-PEC Document 57 Filed 12/15/19 Page 1 of 2




                                        FORM9
                     APPLICATION FOR ACCESS TO INFORMATION UNDER
                    PROTECTIVE ORDER BY OUTSIDE OR INSIDE COUNSEL


                      mtniteb �tates �ourt of jfeberal �laims
                                                       )
                                                       )
  AMAZON WEB SERVICES, INC.
                                                       )
                                                       )    No.   19-1796

                              Plaintiff,               )
                                                            Judge   Campbell-Smith
                                                       )
              v.                                       )
                                                       )
 THE UNITED STATES,                                    )
                                                       )
                              Defendant.               )

                       APPLICATION FOR ACCESS TO INFORMATION UNDER
                      PROTECTIVE ORDER BY OUTSIDE OR INSIDE COUNSEL

     1. I, Kathryn Ruemmler                       , hereby apply for access to protected information covered by
the Protective Order issued in connection with this proceeding.
     2. a. I [outside counsel only] am an attorney with the law firm of Latham & Watkins LLP
           and have been retained to represent Microsoft Corp.                                  a party to this
           proceeding.
           b. I [inside counsel] am in-house counsel (my title is:                                           for
          ___________                      _  , a  party to this proceeding.
     3. I am Dam not[t]a member of the bar of the United States Court of Federal Claims (the court).
     4. My professional relationship with the party I represent in this proceeding and its personnel is strictly
one of legal counsel. I am not involved in competitive decision making as discussed in U.S. Steel Corp. v.
United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of the party I represent, any entity that is an
interested party to this proceeding, or any other firm that might gain a competitive advantage from access
to the information disclosed under the Protective Order. I do not provide advice or participate in any
decisions ofsuch parties in matters involving similar or corresponding information about a competitor. This
means that I do not, for example, provide advice concerning, or participate in decisions about, marketing or
advertising strategies, product research and development, product design or competitive structuring and
composition ofbids, offers, or proposals with respect to which the use ofprotected information could provide
a competitive advantage.
     5. I [outside counsel only] identify here (by writing "none" or listing names and relevant circumstances)
those attorneys in my firm who, to the best of my knowledge, cannot make the representations set forth in
the preceding paragraph: None
     6. I identify here (by writing "none" or listing names, position, and res:ponsibilities) any member of
 my immediate family who is an officer or holds a management position with an interested party in the


                                                     211
Case 1:19-cv-01796-PEC Document 57 Filed 12/15/19 Page 2 of 2




                           12.15.19
